DETAILED ACTION
	This is in response to the Applicant's arguments and amendments filed on 17 June 2021 in which claims 1-4 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement, filed on 24 June 2021, have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (PG Pub US 2010/0111039 A1) in view of Dai et al. (PG Pub US 2018/0160336 A1).

a processor; and memory in electronic communication with the processor, wherein instructions stored in the memory are executable to (user equipment):
receive a radio resource control (RRC) message with one or more RRC parameters (“When the user equipment 101 receives an RRC message commanding a handover from the source ENB 710” [0083]), wherein the one or more RRC parameters include a measurement identity to identify a triggering condition of the received RRC message for handover (“The user equipment 101 receives the measurement configuration from the source ENB 710 (block 905). The measurement configuration may contain information regarding a plurality of measurements. Information regarding one measurement is composed of a measurement identifier, a measurement object identifier, a measurement report configuration identifier, and an OutOfDrx indicator. The source ENB 710 sets the OutOfDrx indicator for determining a handover to `Yes`, which is one of the measurements for setting the user equipment 101. The user equipment 101 sets the measurement according to the measurement configuration received from the source ENB 710 and performs the configured measurements (block 910). If a preset condition is satisfied with a measurement report configuration, the user equipment 101 configures a measurement result report message that contains the measurement result satisfying a corresponding condition (block 915). The measurement result report message contains a measurement result report and a measurement identifier of a corresponding measurement” [0080]).
However, Kim does not explicitly disclose for executing synchronization to a target cell for handover, determining whether the triggering condition is met, and 
Nevertheless, Dai discloses “The master eNodeB delivers an RRC connection reconfiguration message to the UE, where the message includes configuration information of the selected target secondary eNodeB and the candidate secondary eNodeBs. In addition, the RRC connection reconfiguration message may include a secondary-eNodeB change condition, that is, a condition that the UE can trigger handover between secondary eNodeBs. For example, signal quality of a secondary eNodeB that the UE currently accesses is lower than a specific threshold, and there exists a candidate secondary eNodeB whose signal quality is higher than a specific threshold. For another example, load of a secondary eNodeB that the UE currently accesses is higher than a specific threshold, and there exists a candidate secondary eNodeB whose load is lower than a specific threshold. In this case, the UE satisfies the secondary-eNodeB handover condition and is handed over to the new target secondary eNodeB “ [0126], “the handover trigger condition may be carried in the RRC connection reconfiguration message or may be carried in another possible message” [0076]
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to execute synchronization to a target cell for handover, determining whether the triggering condition is met, and executing the synchronization to the target cell for handover after determining that the triggering condition is met because “The RRC reconfiguration message may indicate a handover policy according to which the UE is to be handed over to the new target secondary eNodeB” [0126].

a processor; and memory in electronic communication with the processor, wherein instructions stored in the memory are executable to (evolved node B (ENB)):
transmit a radio resource control (RRC) message with one or more RRC parameters (“When the user equipment 101 receives an RRC message commanding a handover from the source ENB 710” [0083]), wherein the one or more RRC parameters include a measurement identity to identify a triggering condition of the RRC message for handover (“The user equipment 101 receives the measurement configuration from the source ENB 710 (block 905). The measurement configuration may contain information regarding a plurality of measurements. Information regarding one measurement is composed of a measurement identifier, a measurement object identifier, a measurement report configuration identifier, and an OutOfDrx indicator. The source ENB 710 sets the OutOfDrx indicator for determining a handover to `Yes`, which is one of the measurements for setting the user equipment 101. The user equipment 101 sets the measurement according to the measurement configuration received from the source ENB 710 and performs the configured measurements (block 910). If a preset condition is satisfied with a measurement report configuration, the user equipment 101 configures a measurement result report message that contains the measurement result satisfying a corresponding condition (block 915). The measurement result report message contains a measurement result report and a measurement identifier of a corresponding measurement” [0080]).
However, Kim does not explicitly disclose for executing synchronization to a target cell for handover, determining whether the triggering condition is met after 
Nevertheless, Dai discloses “The master eNodeB delivers an RRC connection reconfiguration message to the UE, where the message includes configuration information of the selected target secondary eNodeB and the candidate secondary eNodeBs. In addition, the RRC connection reconfiguration message may include a secondary-eNodeB change condition, that is, a condition that the UE can trigger handover between secondary eNodeBs. For example, signal quality of a secondary eNodeB that the UE currently accesses is lower than a specific threshold, and there exists a candidate secondary eNodeB whose signal quality is higher than a specific threshold. For another example, load of a secondary eNodeB that the UE currently accesses is higher than a specific threshold, and there exists a candidate secondary eNodeB whose load is lower than a specific threshold. In this case, the UE satisfies the secondary-eNodeB handover condition and is handed over to the new target secondary eNodeB “ [0126], “the handover trigger condition may be carried in the RRC connection reconfiguration message or may be carried in another possible message” [0076]
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to execute synchronization to a target cell for handover, determining whether the triggering condition is met, and executing the synchronization to the target cell for handover after determining that the triggering condition is met because “The RRC reconfiguration message may indicate a handover policy according to which the UE is to be handed over to the new target secondary eNodeB” [0126].
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T DUONG/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        08/18/2021